987 So.2d 815 (2008)
Don CIOETA, Appellant,
v.
STATE of Florida, Appellee.
No. 4D08-1372.
District Court of Appeal of Florida, Fourth District.
August 13, 2008.
Don Cioeta, Miami, pro se.
No appearance required for appellee.
PER CURIAM.
The order summarily denying appellant's Florida Rule of Criminal Procedure 3.850 motion is reversed and remanded for an evidentiary hearing on petitioner's claim that the Department of Correction's forfeiture of gain time has thwarted the intent of his negotiated plea agreement. See Hunt v. State, 922 So.2d 452 (Fla. 4th DCA 2006); Garvin v. State, 884 So.2d 470 (Fla. 4th DCA 2004). The trial court shall consider the appropriate remedy, specific performance or plea withdrawal, based on the circumstances of this case. See Cruz v. State, 976 So.2d 695, 697 (Fla. 4th DCA 2008); Spencer v. State, 623 So.2d 1211, 1213 (Fla. 4th DCA 1993); Santobello v. New York, 404 U.S. 257, 266-67, 92 S.Ct. 495, 30 L.Ed.2d 427 (1971) (Justice Douglas concurring specially). See also Mehl v. *816 State, 958 So.2d 465 (Fla. 4th DCA 2007); Hunt, 613 So.2d at 898.
Reversed and Remanded.
WARNER, GROSS and DAMOORGIAN, JJ., concur.